DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 10, 2021.  In virtue of this communication, claims 1-16 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2018/0160516) in view of Chen et al. (US 2017/0188433).

    PNG
    media_image1.png
    610
    874
    media_image1.png
    Greyscale

With respect to claim 1, Kwak discloses in figure 4 a lighting circuit structured to drive a plurality of light-emitting elements (314a – 314c, e.g., LED strings), the lighting circuit comprising: a plurality of current sources (432a-432c, e.g., current sinks or sources) to be respectively coupled in series to corresponding light-emitting elements (see figure 4); a switching converter (328, e.g., a converter) structured to supply a driving voltage (Vo, e.g., an output voltage) across both ends of each of a plurality of series connection circuits formed of the plurality of light- emitting elements and the plurality of current sources (see figure 4); a pulse modulator (418, e.g., a modulation device) structured to generate a turn-on signal (S1) indicative of a result of comparison between a bottom limit voltage and a smallest voltage from among voltages across the plurality of current sources (figure 4 shows a minimum selector 468 to compare and select a minimum voltage thereof), and to generate a pulse signal (S2) that transits 
Kwak does not explicitly disclose that the converter is a step-down converter.
Chen discloses in figure 9 a lighting circuit comprising a plurality of light emitting elements (120, 170, e.g., LED strings), a plurality of current sources (130, 730) and a switching converter (110), wherein the switching converter is a step-down converter (paragraph 0029, e.g. a buck converter).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of Kwak with a buck converter as taught by Chen for the purpose of providing a low output power to drive the LED strings thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 10, the combination of Kwak and Chen disclose in figure 2B of Kwak that wherein the plurality of light-emitting elements and the plurality of current sources are configured in the form of a module (214 or 207, e.g., LCD display or LED strings).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2018/0160516) in view of Chen et al. (US 2017/0188433) and further in view of Yoo et al. (US 2018/0092172).

Yoo discloses in figure 2 a lighting circuit comprising a buck converter (10) and a plurality of light emitting elements (50) and a plurality of current sources (201), wherein an automotive lamp comprising the lighting circuit (see paragraph 0085, e.g., the vehicle may be applied as the LED lamp 50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of the combination of Kwak and Chen with an automotive lamp as taught by Yoo for the purpose of improving a long life of the LEDs to reduce a low power consumption thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claims 12-16 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A control circuit for a switching converter comprising a switching transistor, the control circuit comprising … “a mode selector structured to generate a mode selection Signal according to an operating state of the switching converter; a multiplexer structured to receive the pulse signal and the turn-on signal, to select the pulse signal when the mode selection signal indicates a first mode, and to select the turn-on signal when the mode signal indicates a second mode; and a driver structured to drive the switching transistor according to an output of the multiplexer”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claims 13-16 would be allowable as being dependent on claim 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Katoh – US 2008/0122383
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 12, 2022